Citation Nr: 0912029	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic respiratory 
disease.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic skin 
disease.

4.  Entitlement to service connection for appendix disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1958 to 
September 1959.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The record reflects that the Veteran requested a travel board 
hearing in January 2007.  However, the Veteran did not attend 
the travel board hearing scheduled for June 2007 and did not 
request a postponement, so the request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).

The Board notes that in the VA Form 9, dated April 2006, the 
Veteran states that in addition to the claims at issue here, 
he also believes that his heart issues are related to 
service.  As this issue is not currently before the Board, 
the Board refers it to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he should be service connected for 
chronic respiratory disease, sleep apnea, chronic skin 
disease, and appendix disease.  In a letter dated June 2005, 
the Veteran stated that he had received treatment from Dr. 
Clifford Weldon, M.D. from January 2002 to October 2004.  
However, these records are not associated with the claims 
folder, and it is noted in the August 2005 rating decision 
that the records from this private doctor were never 
requested.  The Board notes that the Veteran provided the VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, which 
contained the required information.  As such, the Board finds 
that there must be at least an attempt to obtain these 
records and therefore finds that the Veteran's appeal must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any treatment records from Dr. 
Clifford Weldon, M.D., for the period 
from January 2002 through October 2004.  
A response, negative or positive, 
should be associated with the claims 
file.  Requests must continue until it 
is determined that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




